Citation Nr: 1228835	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied service connection for PTSD.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2006.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA), in July 2007, the Veteran granted a power-of-attorney in favor of the American Legion with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

In March 2010, the Board denied the claim for service connection for PTSD, and remanded the claim for service connection for a psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a September 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for appellate consideration.

In June 2011, the undersigned Veterans Law Judge denied the Veteran's motion to advance his appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In July 2011, the Board denied the claim for service connection for a psychiatric disability other than PTSD.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required


REMAND

In light of points raised in the parties' joint motion for remand, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he has a psychiatric disability other than PTSD related to his period of service.  

Pre-induction, on an August 1966 report of medical history, the Veteran indicated that he had depression/excessive worry.  Psychiatric examination on entrance into service was normal.  The examiner noted that the Veteran had occasional mild anxiety that was not considered disabling.  The Veteran's service treatment records reflect no psychiatric complaint, finding, or diagnosis during service.  On an August 1968 report of medical history, the Veteran denied depression, excessive worry, and nervous trouble.  The report of the Veteran's August 1968 separation examination reflects a normal psychiatric evaluation.  Post-service VA outpatient treatment records clearly establish that the Veteran has current psychiatric disability other than PTSD.  Historically, VA outpatient treatment records have shown diagnoses of various depressive disorders (major depressive disorder, atypical depression, dysthymia), anxiety, schizoaffective disorder, adjustment disorder, and psychotic disorder, not otherwise specified (NOS).  However, at no time has any treating provider related the Veteran's psychiatric disabilities other than PTSD to his period of service.    

In the Joint Motion for Remand, it was noted that the Board acknowledged the presence of a current disability by finding that the evidence of record clearly established that the Veteran had current psychiatric disability other than PTSD.  See Joint Motion for Remand, at p. 5.  However, the parties found that in an April 2005 statement, the Veteran wanted to consider a claim for service connection for major depression, presumably independent of his PTSD claim, that was based on his experiences in Vietnam where he came under enemy fire and experienced other stressors.  See Joint Motion for Remand, at pp. 5-6.  Moreover, lay statements from the Veteran's friends and relatives indicated that he had undergone a personality change for the worse while in the Army.  See Joint Motion for Remand, at p. 6.  

Further, the parties found that the lay statements from the Veteran's friends and relatives also indicated that the Veteran's change in personality persisted after his service and continued to persist, which potentially demonstrated a continuity of symptomatology since service.  See Joint Motion for Remand, at p. 6.  Accordingly, because there was evidence that the Veteran had a current disability and evidence that the Veteran had continuously experienced psychiatric symptoms since shortly after discharge from service, the parties found that the Board needed to determine whether such evidence warranted the obtaining of a VA medical examination and opinion.  See Joint Motion for Remand, at p. 7.  The Board is bound by the findings contained in the Joint Motion for Remand that has been granted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

In support of his claim, the Veteran submitted several lay statements in 2002 from his wife, relatives, and friends.  All of these people established that they had known the Veteran before he served in Vietnam, and each of them described the Veteran as having a personality change once he returned from service.  Several of them also indicated that the Veteran's change in personality continued to this day.  Specifically, one of the Veteran's friends stated that after Vietnam, the Veteran became a completely different person and that the man he used to know did not exist to this very day.  The Veteran's wife reported that his problems worsened after the war and that he began to self-medicate.  

Another friend of the Veteran's indicated that he had noted the change in the Veteran's personality following service and stated that his symptoms had worsened throughout the years.  The Veteran's sister reported that she could discern a big change in the Veteran, as he was completely different now than he had been before he went into service and was not getting any better.  See Joint Motion for Remand, at pp. 6-7.  The Board finds that as lay persons, the Veteran's wife, relatives, and friends are competent to report information of which they have personal knowledge, i.e., information that they can gather through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, absent some indication that the statements of the Veteran's wife, relatives, and friends lack credibility, the Board will accept their lay assertions regarding the Veteran's psychiatric symptoms after service as competent and credible.   

The evidence of current psychiatric disability, taken together with the competent and credible lay statements indicating that the Veteran was experiencing some psychiatric symptoms immediately following service and that these symptoms have continued, suggest that the Veteran may have current psychiatric disability related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between current psychiatric disability other than PTSD, and service.  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA) in connection with his claim for service connection.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility or VA-contracted medical facility.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of this claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, an appropriate period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA). 

The entire claims file, to include a complete copy of the REMAND, must be made available to each individual designated to examine the Veteran, and each the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies, to include psychologistical testing, if warranted, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current psychiatric disability(ies) other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In providing the requested opinion, the examiner should consider and discuss any in-service treatment records or any reports of in-service stressors related to service in Vietnam.  The examiner should also consider and discuss all relevant post-service treatment records, along with the Veteran's assertions and the statement of the Veteran's wife, relatives, and friends that were submitted in 2002.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record

The psychiatrist or psychologist should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility or VA-contracted medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


